DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/337, 321 filed on March 27, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,852,400  in view of Grauer et al. (Pub. No. US 2016/0344965 A1) . 
Regarding claim 1, claim 1 of Patent No. 10,852,400 meets all the limitation of the instant claim 1 except the limitation “each of said sequences being operated with a different duration of said first predetermined time window and said second predetermined time window.” However, Grauer discloses “wherein said system is configured to perform said projecting and said detecting for at least two consecutive sequences of pulses, each of said sequences being operated with a different duration of said first predetermined time window and said second predetermined time window” (See Figs. 5A-5C, 95A, 95B, . . . , 95M, and 05A, 105B . . . 105M).

Regarding instant claim 8, claim 8 is drawn to a method claim and recites the limitation similar to instant claim 1. Therefore, claim 8 is rejected due to similar reason set forth above with respect to claim 1. 
Regarding instant claim 9, claim 9 is drawn to a method claim and recites the limitation similar to instant claim 5. Therefore, claim 9 is rejected due to similar reason set forth above with respect to claim 5. 
Regarding instant claim 10, claim 10 is drawn to a method claim and recites the limitation similar to instant claim 2. Therefore, claim 10 is rejected due to similar reason set forth above with respect to claim 2. 

Regarding instant claim 11, claim 11 is drawn to a computer program product comprising code means configured to cause a processor to carry out the method according to claim 8 . Therefore, claim 11 is rejected due to similar reason set forth above with respect to claim 8. 

Regarding instant claims 12-14, claims 12-14 are drawn to a system claim and recite the limitation similar to claim 5. Therefore, instant claims 12-14 is rejected due to similar reason set forth above with respect to claim 5.

Regarding instant claim 19, claim 19 is drawn to a method claim and recites the limitation similar to instant claim 2. Therefore, claim 19 is rejected due to similar reason set forth above with respect to claim 2. 

Regarding instant claim 20, claim 20 is drawn to a computer program product comprising code means configured to cause a processor to carry out the method according to claim 9. Therefore, claim 9 is rejected due to similar reason set forth above with respect to claim 9.

TABLE 1
Instant claims 
Patent no. US 10,852,400 claims 
1. A system for determining a distance to an object comprising: a solid-state light source arranged for projecting a pattern of discrete spots of laser light towards said object in a sequence of pulses; a detector comprising a plurality of picture elements, said detector being configured for detecting light representing said pattern of discrete spots as reflected by said object in synchronization with said sequence of pulses; and processing means configured to calculate said distance to said object as a function of exposure values generated by said picture elements in response to said detected light based on the amount of temporal overlap between the pulse emission window and the arrival of the reflected pulse by applying range gating to 
2. The system according to claim 1, wherein each of said plurality of picture elements comprises at least two sets of charge storage wells, said detecting of said first amount of light and said detecting of said second amount of light occurring at respective ones of said at least two sets of charge storage wells; and wherein each of said sets of charge storage wells is configured as a cascade.(‘400 claim 1).
3. The system according to claim 2, wherein each of said sets of charge storage wells is configured as a serially arranged cascade.
4. The system according to claim 2, wherein each of said sets of 10 charge storage wells is configured as a parallelly arranged cascade.
5. The system according to claim 1, wherein for each of said at least two consecutive sequences of pulses said first predetermined time window and said second predetermined time window are of substantially equal 
6. A vehicle comprising a system arranged to operatively cover at least a part of an area surrounding said vehicle.
7. A camera, the camera comprising a system according to claim 1, whereby the system is adapted to add 3D information to the camera image based on information obtained from the system, making it possible to create a 3D image.


















2. The system according to claim 1, wherein each of said sets of charge storage wells is configured as a serially arranged cascade.
3. The system according to claim 1, wherein each of said sets of charge storage wells is configured as a parallelly arranged cascade.
4. The system according to claim 1, wherein said first predetermined time window and said second predetermined time window are of substantially equal duration and occur back-to-back, and wherein a total storage capacity 
5. A vehicle comprising a system according to any of the previous claims arranged to operatively cover at least a part of an area surrounding said vehicle.
6. A camera, the camera comprising a system according to claim 1, whereby the system is adapted to add 3D information to the camera image based on information obtained from the system, making it possible to create a 3D image.
7. The system according to claim 2, wherein said first predetermined time window and said second predetermined time window are of substantially equal duration and occur back-to-back, and wherein a total storage capacity of said set of charge storage wells configured to detect said first amount of light is larger than a total storage capacity of said set of charge storage wells configured to detect said second amount of light.
8. The system according to claim 3, wherein said first predetermined time window and said second predetermined time window are of substantially equal duration and occur back-to-back, and wherein a total storage capacity of said set of charge storage wells configured to detect said first amount of light is larger than a total storage capacity of said set of charge storage wells configured to detect said second amount of light.



s 1, 8 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19 and 20 of U.S. Patent No. US 11,029,391 in view of Grauer et al. (Pub. No. US 2016/0344965 A1). 
Regarding claim 1, claim 1 of Patent No. 11,029,391 meets all the limitation of the instant claim 1 except the limitation “each of said sequences being operated with a different duration of said first predetermined time window and said second predetermined time window.” However, Grauer discloses “wherein said system is configured to perform said projecting and said detecting for at least two consecutive sequences of pulses, each of said sequences being operated with a different duration of said first predetermined time window and said second predetermined time window” (See Figs. 5A-5C, 95A, 95B, . . . , 95M, and 05A, 105B . . . 105M).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claim to include the feature of “each of said sequences being operated with a different duration of said first predetermined time window and said second predetermined time window,” as taught by Grauer, for providing a high dynamic range imaging system (Grauer: ¶0093). Table 2 below shows the comparison between the instant claims and the claims of patent no. US 11,029,391.
Regarding instant claim 8, claim 8 is drawn to a method claim and recites the limitation similar to instant claim 1. Therefore, claim 8 is rejected due to similar reason set forth above with respect to claim 1. 
Regarding instant claims 15-18, claims 15-18 are drawn to system claim and recite the limitation similar to claim 7. Therefore, claims 15-18 are rejected due to similar reason set forth above with respect to claim 7.

TABLE 2
Instant claims
Patent no. US 11,029,391 claims 
1. A system for determining a distance to an object comprising: a solid-state light source arranged for projecting a pattern of discrete spots of laser light towards said object in a sequence of pulses; a detector comprising a plurality of picture elements, said detector being configured for detecting light representing said pattern of discrete spots as reflected by said object in synchronization with said sequence of pulses; and processing means configured to calculate said distance to said object as a function of exposure values generated by said picture elements in response to said detected light based on the amount of temporal overlap between the pulse emission window and the arrival of the reflected pulse by applying range gating to said sequence of pulses; wherein said picture elements are configured to generate said exposure values by accumulating, for all of the pulses of said sequence, a first amount of electrical charge representative of a first amount of light reflected by said object during a first predetermined time window overlapping with the pulse emission time window and a second electrical charge representative of a second amount of light reflected by said object during a second predetermined time window, said second predetermined time window occurring after said first predetermined time window; wherein said system is configured to perform said projecting and said detecting for at least two consecutive sequences of pulses


6. A vehicle comprising a system arranged to operatively cover at least a part of an area surrounding said vehicle.
7. A camera, the camera comprising a system according to claim 1, whereby the system is adapted to add 3D information to the camera image based on information obtained from the system, making it possible to create a 3D image.







19. A vehicle comprising a system according to claim 1 arranged to operatively cover at least a part of an area surrounding said vehicle.
20. A camera, the camera comprising a system according to claim 1, whereby the system is adapted to add 3D information to the camera image based on information obtained from the system, making it possible to create a 3D image.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (in claim 1, 11 and 20) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 4 recites the limitation “wherein each of said sets of 10 charge storage wells is configured as a parallelly arranged cascade.” There is insufficient antecedent basis for “said sets of 10 charge storage wells” in the claim, thereby renders the claim indefinite.  

In claim 6 it is unclear what is meant by “a system arranged to operatively cover at least a part of an area surrounding said vehicle.” Therefore, claim 6 is rejected as being indefinite. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-4, 7-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grauer et al. (Pub. No. US 2016/0344965 A1) in view of Godbaz et al. (Pub. No. US 2017/0323429 A1). 

Regarding claim 1, Grauer  discloses a system for determining a distance to an object comprising: 
- a solid-state light source arranged for projecting (Fig. 1A, ¶0032: pulsed illumination 95 may be projected on scene 90. ¶0055: a laser light source); - a detector comprising a plurality of picture elements, said detector  being configured for detecting light representing said (¶0105:a gating module 105 may be used to synchronize at least one single pixel array 130 (e.g., comprising multiple single pixel sensor 120), one or more pixel clusters 130A in array 130 and/or one or more single pixel sensors 120 with pulsed illumination 95…Light signals 91 from scene 90 are captured by pixel array 130 ); and - processing means configured to calculate said distance to said object  as a function of exposure values generated by said picture elements in response to said detected light based on the amount of temporal overlap between the pulse emission window and the arrival of the reflected pulse (Fig. 1A, 110/115; ¶0101, 0105: disclosed gated CMOS pixel and/or image sensor (i.e. consisting at least a single pixel) implementation for indirect time-of-flight (iTOF) measurements of pixel distance of objects use partial overlaps (which may range between 0-100%) between the sub-exposures (accumulation periods 125A) to pulse light (illumination periods 95) ) by applying range gating to said sequence of pulses (¶0105: gated CMOS pixel and/or image sensor implementations with partial overlap between one or more accumulation period and illumination pulse enable derivation of measureable signals at close range); wherein said picture elements are configured to generate said exposure values by accumulating, for all of the pulses of said sequence, a first amount of electrical charge representative of a first amount of light reflected by said object during a first predetermined time window overlapping with the pulse emission time window (¶0105: Gated CMOS pixel and/or image sensor implementations advantageously enable elimination of back scatter issues, enable using multiple illumination pulses and accumulation periods in a unified way (i.e., accumulation of signal as a function of the range) to derive signals and measurements…disclosed gated CMOS pixel and/or image sensor implementations with partial overlap between one or more accumulation period and illumination pulse enable derivation of measureable signals at close range) and a second electrical charge representative of a second amount of light reflected by said object during a second predetermined time window (¶0101: FIG. 5C schematically illustrates an operation pattern 132 with varying degrees of overlap between illumination pulses 95 and accumulation pulses (i.e., sub-exposures or gates) 125A…Single pixel sensor 120 may be configured to carry out at least one of repeated accumulations 125A of signals in at least partial overlap with at least one light pulse 95 generated by the pulsed illuminator), said second predetermined time window occurring after said first predetermined time window (See Figs. 5A-5C, 125A); wherein said system is configured to perform said projecting and said detecting for at least two consecutive sequences of pulses, each of said sequences being operated with a different duration of said first (See Figs. 5A-5C, 95A, 95B, . . . , 95M, and 05A, 105B . . . 105M).
Grauer does not explicitly disclose projecting a pattern of discrete spots and detecting light representing said pattern of discrete spots.
However, Godbaz discloses projecting a pattern of discrete spots and detecting light representing said pattern of discrete spots (¶0057: a dot pattern on a grid or a pseudorandom dot pattern (among others) may be projected onto the target 140. ¶0087: processing unit 130 detects each dot).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Grauer by utilizing projecting a pattern of discrete spots and detecting light representing said pattern of discrete spots, as taught by Godbaz, for providing an improved system that are capable of mitigating problems associated with the interference and noise experienced during signal acquisition and processing (Godbaz :¶0004).
	
Regarding claim 2, Grauer  in view of Godbaz discloses the system according to claim 1.  Grauer further discloses wherein each of said plurality of picture elements (Fig. 2A, 121) comprises at least two sets of charge storage wells, said detecting of said first amount of light and said detecting of said second amount of light occurring at respective ones of said at least two sets of charge storage wells; and wherein each of said sets of charge storage wells is configured as a cascade (Fig. 2A, multiple storage elements 133A, 133B…).

(Fig. 2A, 133A, 133B…).

Regarding claim 4, Grauer  in view of Godbaz discloses the system according to claim 2. Grauer further discloses wherein each of said sets of 10 charge storage wells is configured as a parallelly arranged cascade (¶0035, Fig. 2A, multiple storage elements 133, 133A, 133B…).

Regarding claim 7, Grauer does not explicitly disclose a camera, the camera comprising a system according to claim 1, whereby the system is adapted to add 3D information to the camera image based on information obtained from the system, making it possible to create a 3D image.
However, Godbaz discloses a camera, the camera comprising a system according to claim 1, whereby the system is adapted to add 3D information to the camera image based on information obtained from the system, making it possible to create a 3D image (¶0056: The processing unit 130 then analyzes the true signal 530 using methods known in the art to determine the distance between the time-of-flight camera apparatus 100 and various points on the target 140. Using this information, the processing unit 130 generates a three-dimensional image of the target 140).
Regarding claim 8, claim is drawn to a method claim and recites the limitation analogous to claim 1. Therefore, claim 8 is rejected due to similar reasons set forth above with respect to claim 1.
(See Figs. 5A-5C, 95A, 95B, . . . , 95M, and 105A, 105B . . . 105M).
Regarding claim 10, Grauer  in view of Godbaz discloses the method according to claim 8. Grauer further discloses wherein each of said plurality of picture elements comprises at least two charge storage wells (Fig. 2A, 133A, 133B…), and wherein said detecting of said first amount of light and said detecting of said second amount of light occurs at respective ones of said at least two charge storage wells (¶0035-0036, Fig. 2A, a pixel readout circuit 126 coupled between charge storage 123 and an output channel to provide a pixel array readout 128).
Regarding claim 11, claim 11 is drawn to a  computer program product comprising code means configured to cause a processor to carry out the method according to claim 8. Therefore, claim 11 is rejected due to similar reasons set forth above with respect to claim 8. 
Regarding claims 15-18, claims 15-18 are drawn to a system claim and recites limitation similar to claim 7. Therefore, claims 15-18 are rejected due to similar reasons set forth above with respect to claim 7.
Regarding claim 19, claim 19 is drawn to a method claim and recites the limitation similar to claim 10. Therefore, claim 19 is rejected due to similar reason set forth above with respect to claim 10. 
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kawata et al. (Pub. No. US 2008/0170142 A1).

Regarding claim 6, Kawata discloses a vehicle comprising a system arranged to operatively cover at least a part of an area surrounding said vehicle (Figs. 4, 7, ¶092: The sensor system 100 including the solid state camera 10 and/or 20 can further result in the effective output/input control data from an operating result for detecting an obstacle and watching a vehicle's surrounding).

Allowable Subject Matter
Claims 5, 12-14 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement, set forth in this Office action and rewritten to include all of the limitations of the base claim and any intervening claims.

The following is the prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yates (US 20170307359 A1) describes a distance measuring device and a method for determining a distance with the distance measuring device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488